BAUM, Chief Judge,
concurring in part and dissenting in part:
I concur with the majority’s finding of error in the post-trial processing of this case. I disagree, however, with the decision to correct this error by return of the record to the convening authority and to defer sentence-appropriateness review by this Court until later. I would correct the post-trial processing error by modification of the sentence at this time. As a starter, I would mitigate what I consider to be an inappropriately severe dishonorable discharge. Prior to that, however, I would set aside the findings of guilty of the two maltreatment specifications, as urged by Appellant, as well as the finding of guilty of violating a general order by making unwelcome sexual advances. In my view, the alleged victim, Seaman Apprentice K, was a willing participant in sexual relations with Seaman Osuna both during the period she was undergoing training and after.
Witnesses, including her mother, stated that she professed her love for Appellant, and I do not believe she was being truthful when she denied under oath that she ever made such statements. Most importantly, she never testified that there was ever any quid pro quo arrangement for her to have sex with Appellant. She testified that she submitted to Appellant and did not report his actions because she was afraid of him. That was the basis of the rape accusations. I do not believe that she submitted out of fear and the court members may not have believed her either when they acquitted Appellant of rape. Furthermore, I have problems with the testimony of the forensic psychologist and the investigative agent on the maltreatment issue. I am not convinced beyond a reasonable doubt that the sexual relations between Appellant and Seaman Apprentice K constituted maltreatment in violation of Article 93, UCMJ, or that Appellant’s sexual advances were unwelcome in violation of Article 92, UCMJ. I would set aside these three findings of guilty, affirm the findings of guilty of the remaining specifications in violation of Articles 92 and 134, UCMJ, and reassess the sentence.